Title: From Thomas Jefferson to Library of Congress Committee, 6 March 1806
From: Jefferson, Thomas
To: Library of Congress Committee


                        
                            
                        ca. 6 Mch. 1806
                     
                        
                        
                     
                        
                           The Library commee in acct with Th:J.
                           Dr.
                           Cr
                        
                        
                           
                           
                           D c
                        
                        
                           By paimt to Pougens books for Th:J 535₶  
                           
                           98.98
                        
                        
                           By my proportion of 16.23 freight Paris to Havre
                           
                           3.62
                        
                        
                           To paimts. by Th:J. freight Havre to Norfolk
                           7.32
                           
                        
                        
                           
                              do. Norfolk to Geo. T.
                           2.75
                           
                        
                        
                           
                                 duties pd at Norfolk
                           52.22
                           
                        
                        
                           
                                 bond. permit, drayage
                           .37
                           
                        
                        
                           
                               balance due from Th:J.
                           
                              39.94
                           
                           
                              
                                    
                              
                           
                        
                        
                           
                           102.60
                           102.60
                        
                        
                           There were 2. boxes of books, in one of which were those of Th:J. being about half the contents of 1. box
                           
                           
                        
                        
                           the freight charges of packages & freight to Havre, were 87₶-15-3=16.23 D which divided in propn to prime cost of books 1866:535::12.61:3.62 
                           
                           
                        
                        
                           there, 2 hampers of wine for Th:J.were added, so that from there
                           
                           
                        
                     
                  
                  
                     There came together 2. hampers of wine for Th:J. & 2. boxes of books, in one of which were those of Th:J. being about half the contents of the box
                  
                  therefore all charges of freight are divided into three parts, 2 of them to Th:J. & 1. to the Commee
                  the duties are proportioned to prime cost to wit As 1866₶:535₶::52.22 D:24.79 D
                  The charges then stand thus
                  
                     
                        
                           freights from
                           Paris to Havre. unknown
                           
                           
                           
                        
                        
                           
                           
                           total
                           Commee
                           Th:J.
                        
                        
                           
                           Havre to Norfolk
                           21.98
                           7.32
                           14.66
                        
                        
                           
                           Norfolk to George T.
                           8.25
                           2.75
                           5.50
                        
                        
                           Duties pd at Norfolk
                           77.01
                           52.22
                           24.79
                        
                        
                           bonds, permit Drayage
                           1.12
                           .37
                           .75
                        
                     
                  
                  all charges were paid by Th:J. except the freight from Paris to Havre which was paid by mr Livingston 87.15₶=16.23
                        
                    